Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Status of Claims
Claims 1-2 are pending and are presented for this examination.  Claim 1 is amended.
Status of Previous Rejections
All art rejections are withdrawn from previous office action 07/20/2021 in view of amendment of claim 1.
A new ground of art rejection is made as follows in view of amendment of claim 1.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/30/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Instant claim 1 recitation “for coiled tubing” is intended use of the claimed product.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Hence, if prior art suggests a similar hot rolled steel sheet having similar compositions, microstructure, TS, YS and elongation, it is fully capable of being used for coiled tubing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hara (JP 2006299398A) in view of Shingu (JP2008248330A).
As for claims 1-2, it is noted instant claim 1 is amended to require 2-10% retained austenite.
Hara discloses a hot rolled (Abstract line 8 and clams 5-7) high strength steel sheet for producing a high strength steel tube, the steel sheet having not lower than 760 MPa TS having broad ranges elemental compositions all overlapping instant claims ranges  (Claims 1-4) as illustrated in Table 1 below.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding instant claim 1 claimed microstructure, Hara discloses the steel sheet microstructure consists essentially of bainite and martensite and the rest becomes ferrite and retained austenite. (paragraph [0047])
Regarding instant claim 1 claimed YS and TS, Table 7-1 (paragraph [0090]) Inventive Examples all has TS and YS overlapping instant claim 1 required YS and TS. 
It is noted Hara does not expressly discloses martensite and retained austenite area ratios.
Shingu discloses a low yield ratio, high strength and high toughness steel sheet mainly suitable for use in a line pipe field.  The steel sheet has similar compositions and microstructure consists essentially of bainite, MA, ferrite and RA as Hara’s steel sheet.  Shingu expressly discloses island martensite (MA) having a volume fraction of 3-15% and residual austenite having a volume fraction of 2% or more (Detailed description Page 3, [Metal structure] section, paragraph 1) for obtaining 12% or more elongation.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to control MA and RA area ratios as disclosed by Shingu, in the hot rolled steel sheet of Hara for obtaining low yield ration, high strength and high toughness.
Table 1
Element
Applicant
(weight %)
Hara
 (weight %)
Overlap
(weight %)
C
0.1-0.16
0.01-0.5
0.1-0.16
Si
0.1-0.5
0.01-3
0.1-0.5
Mn
1.6-2.5
0.1-5
1.6-2.5
P
<=0.02
<=0.03
<=0.02
                  S
<=0.005
<=0.01
<=0.005
Al
0.01-0.07
<=0.06
0.01-0.06
                  Cr
0.5-1.5
0.01-0.8
0.5-0.8
Cu
0.1-0.5
0.01-1
0.1-0.5
Ni
0.1-0.3
0.1-2
0.1-0.3
Mo
0.1-0.3
0.15-0.6
0.15-0.3
Nb
0.01-0.05
0.001-0.1
0.01-0.05
V
0.01-0.1
0.001-0.1
0.01-0.1
Ti
0.005-0.05
0.005-0.03
0.005-0.03
N
<=0.005
0.0001-0.006
0.0001-0.005
Ca (Claim 2)
0.001-0.003
0.0001-0.01
0.001-0.003

 
Response to Argument
In response to applicant’s argument on 10/06/2021 that Okatsu discloses the retained austenite is less than 2% and more preferably less than 1%, hence outside the amended claimed range of 2-10% within the claimed range, argument is moot because Okatsu is withdrawn.  Newly cited secondary reference Shingu expressly discloses volume fraction of retained austenite is >=2%. (Abstract line 8) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733